Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-8 recite a method, Claims 9-15 recite a system, and Claims 16-20 recites a computer-based tool including non-transitory computer readable media and therefore fall into a statutory category.

	Additionally the examiner interpreted that the system and computer-based tool including non-transitory computer-readable storage media perform the steps of the method of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method/system/ computer-based tool including non-transitory computer readable media for receiving information regarding a structured proceeding to make a determination regarding the outcome of the structured proceeding for a party or for the structured proceeding overall, which under its broadest reasonable interpretation, covers concepts capable of being performed as mental processes. 

In the present case concepts directed towards an observation, opinion, evaluation, or judgment based on received information (i.e. the determination regarding the outcome of the structured proceeding for a party or for the structure proceeding overall based on received information regarding the structured proceeding). The abstract idea portion of the claims is as follows: (Claim 1) A method comprising: (Claim 9) [A system] comprising: [an outcome location detector] configured to: (Claim 16) [A computer-based tool including non-transitory computer readable media ]having stored thereon computer code which, when executed by [a processor], causes [a computing device] to perform operations comprising: receiving data associated with a structured proceeding involving at least one party, the data including at least one docket entry; analyzing, by [an outcome location detector] the data to identify one or more docket entries in the at least one docket entry that are likely to include evidence of an outcome ((Claim 1) , wherein analyzing the data to identify one or more docket entries that are likely to include evidence of an outcome includes: applying [a trained machine learning classifier] to each of the at least one docket entry to determine whether a respective entry includes evidence of the outcome or does not include evidence of the outcome; and including the respective entry determined to include evidence of the outcome in the one or more docket entries, wherein the one or more docket entries that are likely to include evidence of the outcome include a docket entry that does not include the outcome ); ((Claim 9) [an outcome detector]) and analyzing, by [an outcome detector], the one or more docket entries determined to be likely to include evidence of an outcome to determine at least one of: a final outcome and at least one party outcome, wherein the final outcome is associated with the structured proceeding overall, and the at least one party outcome is associated with a party of the at least one party where the portions that are not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts capable of being performed in the human mind (including an observation, evaluation, judgment, opinion) it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes method/system/non-transitory computer-readable storage for performing mental processes to make a determination regarding an outcome of the structured proceeding for a party or for the structured proceeding overall.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: receiving information (receiving data associated with a structured proceeding involving at least one party, the data including at least one docket entry) and processing information  (analyzing, by [an outcome location detector] the data to identify one or more docket entries in the at least one docket entry that are likely to include evidence of an outcome((Claim 1) , wherein analyzing the data to identify one or more docket entries that are likely to include evidence of an outcome includes: applying [a trained machine learning classifier] to each of the at least one docket entry to determine whether a respective entry includes evidence of the outcome or does not include evidence of the outcome; and including the respective entry determined to include evidence of the outcome in the one or more docket entries, wherein the one or more docket entries that are likely to include evidence of the outcome include a docket entry that does not include the outcome ); ((Claim 9) [an outcome detector]) and analyzing, by [an outcome detector], the one or more docket entries determined to be likely to include evidence of an outcome to determine at least one of: a final outcome and at least one party outcome, wherein the final outcome is associated with the structured proceeding overall, and the at least one party outcome is associated with a party of the at least one party).

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

 A system. (See paragraphs 22-23 of the Specification)
A outcome location detector. (See paragraphs 29 and 31 of the Specification)
A computer-based tool. (See paragraph 11 of the Specification)  
A non-transitory computer readable media. (See paragraph 77 of the Specification)
A processor. (See paragraphs 30 and 75 of the Specification)
A computing device. (See paragraph 26 of the Specification)
An outcome detector. (See paragraphs 29 and 31 of the Specification) 
A trained machine learning classifier. (See paragraphs 28 and 46 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method, a system, and a computer-based tool including non-transitory computer-readable storage media that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-8, 10-15, and 17-20 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-8, 10-15, and 17-20 are also non-statutory subject matter.

Dependent claims 2, 10 and 17 further limit the abstract idea by introducing the limitation wherein the analyzing the one or more docket entries determined to be likely to include evidence of an outcome includes: analyzing, by a docket entry classifier of the outcome detector, the one or more docket entries individually; determining whether individual docket entries include an individual outcome associated with a respective individual docket entry; and identifying the individual outcome associated with a respective individual docket entry, wherein the identifying the individual outcome associated with a respective individual docket entry is performed without considering other docket entries of the at least one docket entry. Generally linking the abstract idea to generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 2, 10, and 17 are also non-statutory subject matter. 

Dependent claims 3, 11 and 18 further limit the abstract idea by introducing the limitation wherein the analyzing the one or more docket entries determined to be likely to include evidence of an outcome includes: analyzing, by a deep learning classifier of the outcome detector, the one or more docket entries; determining whether individual docket entries of the one or more docket entries include an individual outcome associated with a respective individual docket entry; and identifying the final outcome based on the individual docket entry and at least one other individual outcome identified in another individual docket entry of the one or more docket entries. Generally linking the abstract idea to generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 3, 11, and 18 are also non-statutory subject matter. 

Dependent claims 4, 12, and 19 further limit the abstract idea by introducing the limitation wherein the analyzing the one or more docket entries determined to be likely to include evidence of an outcome to determine the final outcome includes: extracting features from the one or more docket entries based on the analyzing; feeding the features to a refiner classifier; and identifying, by the refiner classifier, the final outcome based on the features extracted from the one or more docket entries. Generally linking the abstract idea to generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 4, 12, and 19 are also non-statutory subject matter. 

Dependent claims 5, 13, and 20 further limit the abstract idea by introducing the limitation wherein the analyzing the one or more docket entries determined to be likely to include evidence of an outcome to determine the at least one party outcome associated with the party includes: determining, by an party outcome detector, that the party was terminated prior to the final outcome of the structured proceeding; calculating a probability that the determination that the party was terminated prior to the final outcome is accurate; determining at least one docket entry associated with the termination of the party; determining a docket entry outcome included in the associated at least one docket entry; and assigning a party outcome to the party based on the at least one entry. Generally linking the abstract idea to generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 5, 13, and 20 are also non-statutory subject matter. 

Dependent claims 6 and 14 further limit the abstract idea by introducing the limitation wherein the determining the at least one docket entry associated with the termination of the party includes: determining a termination date of the party, the termination date indicating a date when the party was terminated from the structured proceeding; and identifying the at least one docket entry associated with the termination of the party based on the termination date of the party. Generally linking the abstract idea to generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 6 and 14 are also non-statutory subject matter. 

Dependent claims 7 and 15 further limit the abstract idea by introducing the limitation further including pre-processing the received data, wherein pre-processing includes at least one of: extracting metadata from the data; filtering the data, including identifying invalid dockets to be removed from the data; annotating masked entities, including identifying entities to be normalized and annotating the identified entities for subsequent normalization; identifying outcome-eligible parties; and applying rules to identify particular events in the docket entries and associate the particular events with particular parties of the at least one party. Generally linking the abstract idea to generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 7 and 15 are also non-statutory subject matter. 

Dependent claim 8 further limits the abstract idea generally linking the use of the judicial exception to a particular technological environment by reciting further including storing the determined at least one of a final outcome and at least one party outcome in a database for subsequent retrieval. This further embellishes the generic computing environment includes a generic database (See Specification paragraph 32) for storing information and does not integrate the abstract idea into a practical application and does not add significantly more to the claims. Therefore dependent claim 8 is also non-statutory subject matter. 

In conclusion, the claims are directed to the abstract idea of mental processes (receiving information related to a structured proceeding to make a determination regarding an outcome for a party or for the structured proceeding overall) and therefore it falls under the Mental Processes (observation, evaluation, opinion, judgement) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 -20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Salas et. al (US 20170076001).

Referring to claims 1, 9, and 16,

Salas, which is directed to a docket search and analytics engine, discloses:

(Claim 1) A method comprising: (Claim 9) A system comprising: an outcome location detector configured to: (Claim 16) A computer-based tool including non-transitory computer readable media having stored thereon computer code which, when executed by a processor, causes a computing device to perform operations comprising: (Salas paragraph 2 The present invention relates generally to improvements in docket search and analytics engine to deliver robust legal case analytics and enhanced predictive outcomes based on legal docket systems. More particularly, the invention relates to a computer-implemented engine configured to detect and predict outcomes concerning a legal case based on occurrences or events that have occurred in the matter as accessed via a court docket. Salas paragraph 57 disclosing client side application software may be stored on machine-readable medium and comprising instructions executed, for example, by the processor 220 of computer 210, and presentation of web-based interface screens facilitate the interaction between user system 209 and central system 201. See also Salas paragraph 12) 

 receiving data associated with a structured proceeding involving at least one party, the data including at least one docket entry; (Salas Abstract disclosing more specifically, the present invention provides a system and engine for accessing and retrieving docket and other data from a plurality of databases and applying by one or more engines a set of models to the retrieved data to make a determination or prediction as to the outcome of a case for an entity or party involved in the case. Salas paragraph 7 disclosing the present invention provides a system and engine for determining the outcome of a case as to a specific party or entity or for predicting the outcome of a case for a specific party or entity based on existing entities or events in a docket. The invention can be used for various legal analytics use cases such as aggregating statistics over previous cases according to different dimensions (law firms, attorneys, parties) as well as predictive analytics for planning a litigation strategy. Salas paragraph 9 disclosing given a docket document or database with a list or sequence of all docket entries from when the action was filed or opened until the case docket is closed, the present invention determines the actual outcome of a legal lawsuit based on a sequence tagging algorithm according to a hierarchy of possible outcomes (e.g. dismissed, settled, entry of judgment). The invention also determines the outcome for a respective party as soon as the party leaves the lawsuit (e.g., settled). Salas paragraph 10 disclosing the system comprising: means for accessing, using a computing device having a processor and memory, data of docket entries, for each party the docket entries have reached a certain outcome for an existing docket; means for inputting, using the processor, the data into at least one machine sequence learning model to train a sequence tagging classifier. See also Salas paragraphs 11-14. Salas paragraph 45 disclosing FIG. 1 is a schematic diagram of a client/server/database architecture associated with one implementation of the Outcome Detection and Prediction Engine (“ODPE”) of the present invention. While a single engine may be configured to perform both functions, the OPDE engine is alternatively implemented separately as Outcome Detection Engine (ODE) and Outcome Prediction Engine (OPE). With reference to FIG. 1, the present invention provides a ODPE system 100 that accesses information, collectively referred to at 110 as case database and docket corpus. ODPE system 100 is adapted to automatically collect and process internal and external sources of information (112, 114) relevant in collecting case docket and party information to be used to determine or predict the outcome of a case for a party or entity. See also Salas paragraphs 46-48) 

 analyzing, by an outcome location detector the data to identify one or more docket entries in the at least one docket entry that are likely to include evidence of an outcome;((Claim 1) , wherein analyzing the data to identify one or more docket entries that are likely to include evidence of an outcome includes: ((Salas paragraph 7 disclosing the present invention provides a system and engine for determining the outcome of a case as to a specific party or entity or for predicting the outcome of a case for a specific party or entity based on existing entities or events in a docket. The invention can be used for various legal analytics use cases such as aggregating statistics over previous cases according to different dimensions (law firms, attorneys, parties) as well as predictive analytics for planning a litigation strategy. Salas paragraph 45 disclosing FIG. 1 is a schematic diagram of a client/server/database architecture associated with one implementation of the Outcome Detection and Prediction Engine (“ODPE”) of the present invention. While a single engine may be configured to perform both functions, the OPDE engine is alternatively implemented separately as Outcome Detection Engine (ODE) and Outcome Prediction Engine (OPE). With reference to FIG. 1, the present invention provides a ODPE system 100 that accesses information, collectively referred to at 110 as case database and docket corpus. ODPE system 100 is adapted to automatically collect and process internal and external sources of information (112, 114) relevant in collecting case docket and party information to be used to determine or predict the outcome of a case for a party or entity. Salas paragraphs 66-67 disclosing the following describes the functions and features of the Outcome Detection Engine and Outcome Prediction Engine in more detail.  The task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. An example taxonomy of outcomes 300 is shown in FIG. 3. See also Salas paragraphs 68-73.)

 applying a trained machine learning classifier to each of the at least one docket entry to determine whether a respective entry includes evidence of the outcome or does not include evidence of the outcome; (Salas paragraph 9 disclosing given a docket document or database with a list or sequence of all docket entries from when the action was filed or opened until the case docket is closed, the present invention determines the actual outcome of a legal lawsuit based on a sequence tagging algorithm according to a hierarchy of possible outcomes (e.g. dismissed, settled, entry of judgment). The invention also determines the outcome for a respective party as soon as the party leaves the lawsuit (e.g., settled). Salas paragraph 14 a data access module adapted to access from either the memory or a database having stored therein a first set of docket entry data, the first set of docket entry data including a set of docket entries for at least one existing docket and for each party for which the docket entries have reached a certain outcome; at least one machine sequence learning module adapted to receive the first set of docket entry data and, based on the received first set of docket entry data, train a sequence tagging classifier; executing by the processor the trained sequence tagging classifier against a second set of docket entry data, the second set of docket entry data being associated with a new docket other than the existing docket, the new docket having an associated set of parties, the trained sequence tagging classifier adapted to process docket entries from the second set of docket entry data associated with each party in the set of parties to determine an outcome attribute associated with at least one party from the set of parties; and an output adapted to transmit a signal related to the determined outcome attribute associated with the at least one party.)

and including the respective entry determined to include evidence of the outcome in the one or more docket entries, wherein the one or more docket entries that are likely to include evidence of the outcome include a docket entry that does not include the outcome ); (Salas paragraph 21 disclosing  the system may further comprise wherein the trained sequence tagging classifier is adapted to process docket entries from the second set of docket entry data associated with each party in the set of parties using the “room model” to determine dispositive outcome attributes. The system may further comprise wherein the docket entries of the first set of docket entries are annotated. The system may further comprise wherein the sequence tagging classifier is further adapted to determine whether any party from the set of parties has been removed, terminated, withdrawn, or otherwise the subject of a dispositive action in the legal case or an issue resolved in the legal case and generate a signal representative of the nature of the dispositive outcome. Salas paragraph 59 disclosing a first function of the present invention is outcome detection for a specific party in a case by the Outcome Detection Engine. For the Outcome Detection Engine, given a sequence of docket entries, a sequence tagging algorithm is trained on the docket entries and with respect to all parties involved in the case. Annotated data is used for training a Hidden Markov Model (HMM) and/or Conditional Random Field (CRF) model in order to determine the docket entry a certain outcome has been reached. Training is done for every party and the entries, for example, when a party leaves a room (e.g. settles) are marked accordingly. The features may be derived from n-grams of the text found in the dockets. At run time (i.e., case or event outcome detection time), a sequence tagging classifier is run over a new docket for all parties to determine when the respective party generates an outcome. In case the classifier is not able to determine an outcome, the status is defined as open for the remaining parties. Salas paragraph 70 disclosing implementing the room model for outcome detection is also beneficial because it is easily improved by or implemented with sequence learning algorithms. The room model analogy is also beneficial for outcome detection because it enables educated assumptions about a party or entity's status to be determined. For example, if it cannot be determined that a person has “left the room”, but it is subsequently observed that the person leaves the room, it can be assumed that the person was in the room at the earlier point in time. That is, there are logical dependencies from the ordering of events that can be exploited by a sequence tagging approach.)

((Claim 9) an outcome detector) and analyzing, by an outcome detector, the one or more docket entries determined to be likely to include evidence of an outcome to determine at least one of:  (Salas paragraph 7 disclosing the present invention provides a system and engine for determining the outcome of a case as to a specific party or entity or for predicting the outcome of a case for a specific party or entity based on existing entities or events in a docket. The invention can be used for various legal analytics use cases such as aggregating statistics over previous cases according to different dimensions (law firms, attorneys, parties) as well as predictive analytics for planning a litigation strategy. Salas paragraph 9 disclosing given a docket document or database with a list or sequence of all docket entries from when the action was filed or opened until the case docket is closed, the present invention determines the actual outcome of a legal lawsuit based on a sequence tagging algorithm according to a hierarchy of possible outcomes (e.g. dismissed, settled, entry of judgment). The invention also determines the outcome for a respective party as soon as the party leaves the lawsuit (e.g., settled). Salas paragraph 10 the system comprising: means for accessing, using a computing device having a processor and memory, data of docket entries, for each party the docket entries have reached a certain outcome for an existing docket; means for inputting, using the processor, the data into at least one machine sequence learning model to train a sequence tagging classifier. See also Salas paragraphs 11-14. Salas paragraph 45 disclosing FIG. 1 is a schematic diagram of a client/server/database architecture associated with one implementation of the Outcome Detection and Prediction Engine (“ODPE”) of the present invention. While a single engine may be configured to perform both functions, the OPDE engine is alternatively implemented separately as Outcome Detection Engine (ODE) and Outcome Prediction Engine (OPE). With reference to FIG. 1, the present invention provides a ODPE system 100 that accesses information, collectively referred to at 110 as case database and docket corpus. ODPE system 100 is adapted to automatically collect and process internal and external sources of information (112, 114) relevant in collecting case docket and party information to be used to determine or predict the outcome of a case for a party or entity. See also Salas paragraphs 46-48. Salas paragraphs 66-67 disclosing the following describes the functions and features of the Outcome Detection Engine and Outcome Prediction Engine in more detail.  The task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. An example taxonomy of outcomes 300 is shown in FIG. 3. See also Salas paragraphs 68-73.)

a final outcome and at least one party outcome, wherein the final outcome is associated with the structured proceeding overall, and the at least one party outcome is associated with a party of the at least one party.  (Salas Abstract disclosing the present invention provides an improved docket search and analytics engine for determining the outcome of a case for a particular entity or party, for predicting the outcome of a case for a particular entity or party, or for predicting the time to resolution of a case for a particular entity or party. More specifically, the present invention provides a system and engine for accessing and retrieving docket and other data from a plurality of databases and applying by one or more engines a set of models to the retrieved data to make a determination or prediction as to the outcome of a case for an entity or party involved in the case. Salas paragraph 7 disclosing the present invention provides a system and engine for determining the outcome of a case as to a specific party or entity or for predicting the outcome of a case for a specific party or entity based on existing entities or events in a docket. The invention can be used for various legal analytics use cases such as aggregating statistics over previous cases according to different dimensions (law firms, attorneys, parties) as well as predictive analytics for planning a litigation strategy. Salas paragraph 9 disclosing given a docket document or database with a list or sequence of all docket entries from when the action was filed or opened until the case docket is closed, the present invention determines the actual outcome of a legal lawsuit based on a sequence tagging algorithm according to a hierarchy of possible outcomes (e.g. dismissed, settled, entry of judgment). The invention also determines the outcome for a respective party as soon as the party leaves the lawsuit (e.g., settled). Salas paragraph 10 disclosing the system comprising: means for accessing, using a computing device having a processor and memory, data of docket entries, for each party the docket entries have reached a certain outcome for an existing docket; means for inputting, using the processor, the data into at least one machine sequence learning model to train a sequence tagging classifier. See also Salas paragraphs 11-14. Salas paragraph 45 disclosing FIG. 1 is a schematic diagram of a client/server/database architecture associated with one implementation of the Outcome Detection and Prediction Engine (“ODPE”) of the present invention. While a single engine may be configured to perform both functions, the OPDE engine is alternatively implemented separately as Outcome Detection Engine (ODE) and Outcome Prediction Engine (OPE). With reference to FIG. 1, the present invention provides a ODPE system 100 that accesses information, collectively referred to at 110 as case database and docket corpus. ODPE system 100 is adapted to automatically collect and process internal and external sources of information (112, 114) relevant in collecting case docket and party information to be used to determine or predict the outcome of a case for a party or entity. See also Salas paragraphs 46-48. Salas paragraphs 66-67 disclosing the following describes the functions and features of the Outcome Detection Engine and Outcome Prediction Engine in more detail.  The task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. An example taxonomy of outcomes 300 is shown in FIG. 3. See also Salas paragraphs 68-70. Salas paragraph 73 disclosing for outcome prediction or detection, it is important to determine the case status. In the Outcome Detection Engine, a conditional random field (CRF) is used to implement a sequence tagging (case outcome) classifier. Outcomes are predicted independently for each party in the lawsuit. See also Salas paragraphs 77-78.

Referring to claims 2, 10, and 17,

Salas further discloses wherein the analyzing the one or more docket entries determined to be likely to include evidence of an outcome includes: analyzing, by a docket entry classifier of the outcome detector, the one or more docket entries individually; (Salas paragraph 7 disclosing the present invention provides a system and engine for determining the outcome of a case as to a specific party or entity or for predicting the outcome of a case for a specific party or entity based on existing entities or events in a docket. The invention can be used for various legal analytics use cases such as aggregating statistics over previous cases according to different dimensions (law firms, attorneys, parties) as well as predictive analytics for planning a litigation strategy. Salas paragraph 9 disclosing given a docket document or database with a list or sequence of all docket entries from when the action was filed or opened until the case docket is closed, the present invention determines the actual outcome of a legal lawsuit based on a sequence tagging algorithm according to a hierarchy of possible outcomes (e.g. dismissed, settled, entry of judgment). The invention also determines the outcome for a respective party as soon as the party leaves the lawsuit (e.g., settled). Salas paragraph 10 disclosing the system comprising: means for accessing, using a computing device having a processor and memory, data of docket entries, for each party the docket entries have reached a certain outcome for an existing docket; means for inputting, using the processor, the data into at least one machine sequence learning model to train a sequence tagging classifier. means for applying, using the processor, the sequence tagging classifier to a new docket with entries of each party to determine the outcome that is generated by each party; and means for outputting, using the processor, the determined outcome for at least one party. See also Salas paragraphs 11-14. Salas paragraph 45 disclosing FIG. 1 is a schematic diagram of a client/server/database architecture associated with one implementation of the Outcome Detection and Prediction Engine (“ODPE”) of the present invention. While a single engine may be configured to perform both functions, the OPDE engine is alternatively implemented separately as Outcome Detection Engine (ODE) and Outcome Prediction Engine (OPE). With reference to FIG. 1, the present invention provides a ODPE system 100 that accesses information, collectively referred to at 110 as case database and docket corpus. ODPE system 100 is adapted to automatically collect and process internal and external sources of information (112, 114) relevant in collecting case docket and party information to be used to determine or predict the outcome of a case for a party or entity. See also Salas paragraphs 46-48. Salas paragraphs 66-67 disclosing the following describes the functions and features of the Outcome Detection Engine and Outcome Prediction Engine in more detail.  The task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. An example taxonomy of outcomes 300 is shown in FIG. 3. See also Salas paragraphs 68-73.)

 determining whether individual docket entries include an individual outcome associated with a respective individual docket entry; (Salas paragraph 14 disclosing  a data access module adapted to access from either the memory or a database having stored therein a first set of docket entry data, the first set of docket entry data including a set of docket entries for at least one existing docket and for each party for which the docket entries have reached a certain outcome; at least one machine sequence learning module adapted to receive the first set of docket entry data and, based on the received first set of docket entry data, train a sequence tagging classifier; executing by the processor the trained sequence tagging classifier against a second set of docket entry data, the second set of docket entry data being associated with a new docket other than the existing docket, the new docket having an associated set of parties, the trained sequence tagging classifier adapted to process docket entries from the second set of docket entry data associated with each party in the set of parties to determine an outcome attribute associated with at least one party from the set of parties; and an output adapted to transmit a signal related to the determined outcome attribute associated with the at least one party. Salas paragraphs 66-67 disclosing the following describes the functions and features of the Outcome Detection Engine and Outcome Prediction Engine in more detail.  The task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. An example taxonomy of outcomes 300 is shown in FIG. 3. See also Salas paragraphs 68-70. )

 and identifying the individual outcome associated with a respective individual docket entry, wherein the identifying the individual outcome associated with a respective individual docket entry is performed without considering other docket entries of the at least one docket entry.  (Salas paragraph 14 disclosing a data access module adapted to access from either the memory or a database having stored therein a first set of docket entry data, the first set of docket entry data including a set of docket entries for at least one existing docket and for each party for which the docket entries have reached a certain outcome; at least one machine sequence learning module adapted to receive the first set of docket entry data and, based on the received first set of docket entry data, train a sequence tagging classifier; executing by the processor the trained sequence tagging classifier against a second set of docket entry data, the second set of docket entry data being associated with a new docket other than the existing docket, the new docket having an associated set of parties, the trained sequence tagging classifier adapted to process docket entries from the second set of docket entry data associated with each party in the set of parties to determine an outcome attribute associated with at least one party from the set of parties; and an output adapted to transmit a signal related to the determined outcome attribute associated with the at least one party. Salas paragraphs 66-67 disclosing the following describes the functions and features of the Outcome Detection Engine and Outcome Prediction Engine in more detail.  The task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. An example taxonomy of outcomes 300 is shown in FIG. 3. See also Salas paragraphs 68-70. Salas paragraph 73 disclosing for outcome prediction or detection, it is important to determine the case status. In the Outcome Detection Engine, a conditional random field (CRF) is used to implement a sequence tagging (case) classifier. Outcomes are predicted independently for each party in the lawsuit. See also Salas paragraphs 77-78.0

Referring to claims 3, 11, and 18,

Salas further discloses wherein the analyzing the one or more docket entries determined to be likely to include evidence of an outcome includes:  analyzing, by a deep learning classifier of the outcome detector, the one or more docket entries; (Salas paragraph 7 disclosing the present invention provides a system and engine for determining the outcome of a case as to a specific party or entity or for predicting the outcome of a case for a specific party or entity based on existing entities or events in a docket. The invention can be used for various legal analytics use cases such as aggregating statistics over previous cases according to different dimensions (law firms, attorneys, parties) as well as predictive analytics for planning a litigation strategy. Salas paragraph 9 disclosing given a docket document or database with a list or sequence of all docket entries from when the action was filed or opened until the case docket is closed, the present invention determines the actual outcome of a legal lawsuit based on a sequence tagging algorithm according to a hierarchy of possible outcomes (e.g. dismissed, settled, entry of judgment). The invention also determines the outcome for a respective party as soon as the party leaves the lawsuit (e.g., settled). Salas paragraph 10 disclosing the system comprising: means for accessing, using a computing device having a processor and memory, data of docket entries, for each party the docket entries have reached a certain outcome for an existing docket; means for inputting, using the processor, the data into at least one machine sequence learning model to train a sequence tagging classifier. means for applying, using the processor, the sequence tagging classifier to a new docket with entries of each party to determine the outcome that is generated by each party; and means for outputting, using the processor, the determined outcome for at least one party. See also Salas paragraphs 11-14. Salas paragraph 45 disclsoing FIG. 1 is a schematic diagram of a client/server/database architecture associated with one implementation of the Outcome Detection and Prediction Engine (“ODPE”) of the present invention. While a single engine may be configured to perform both functions, the OPDE engine is alternatively implemented separately as Outcome Detection Engine (ODE) and Outcome Prediction Engine (OPE). With reference to FIG. 1, the present invention provides a ODPE system 100 that accesses information, collectively referred to at 110 as case database and docket corpus. ODPE system 100 is adapted to automatically collect and process internal and external sources of information (112, 114) relevant in collecting case docket and party information to be used to determine or predict the outcome of a case for a party or entity. See also Salas paragraphs 46-48.  Salas paragraph 60 disclosing the Outcome Prediction Engine could be extended by actually predicting the outcome of a case for a specific party as well as predicting the time to resolution for a specific party. Other machine learning approaches including deep learning approaches may be implemented with the Outcome Prediction Engine to improve the accuracy and speed of the invention. Salas paragraphs 66-67 disclosing the following describes the functions and features of the Outcome Detection Engine and Outcome Prediction Engine in more detail.  The task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. An example taxonomy of outcomes 300 is shown in FIG. 3. See also Salas paragraphs 68-73.

determining whether individual docket entries of the one or more docket entries include an individual outcome associated with a respective individual docket entry; (Salas paragraph 14 disclosing a data access module adapted to access from either the memory or a database having stored therein a first set of docket entry data, the first set of docket entry data including a set of docket entries for at least one existing docket and for each party for which the docket entries have reached a certain outcome; at least one machine sequence learning module adapted to receive the first set of docket entry data and, based on the received first set of docket entry data, train a sequence tagging classifier; executing by the processor the trained sequence tagging classifier against a second set of docket entry data, the second set of docket entry data being associated with a new docket other than the existing docket, the new docket having an associated set of parties, the trained sequence tagging classifier adapted to process docket entries from the second set of docket entry data associated with each party in the set of parties to determine an outcome attribute associated with at least one party from the set of parties; and an output adapted to transmit a signal related to the determined outcome attribute associated with the at least one party. Salas paragraphs 66-67 disclosing the following describes the functions and features of the Outcome Detection Engine and Outcome Prediction Engine in more detail.  The task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. An example taxonomy of outcomes 300 is shown in FIG. 3. See also Salas paragraphs 68-70. )

and identifying the final outcome based on the individual docket entry and at least one other individual outcome identified in another individual docket entry of the one or more docket entries.  ( (Salas paragraph 14 disclosing a data access module adapted to access from either the memory or a database having stored therein a first set of docket entry data, the first set of docket entry data including a set of docket entries for at least one existing docket and for each party for which the docket entries have reached a certain outcome; at least one machine sequence learning module adapted to receive the first set of docket entry data and, based on the received first set of docket entry data, train a sequence tagging classifier; executing by the processor the trained sequence tagging classifier against a second set of docket entry data, the second set of docket entry data being associated with a new docket other than the existing docket, the new docket having an associated set of parties, the trained sequence tagging classifier adapted to process docket entries from the second set of docket entry data associated with each party in the set of parties to determine an outcome attribute associated with at least one party from the set of parties; and an output adapted to transmit a signal related to the determined outcome attribute associated with the at least one party. Salas paragraphs 66-67 disclosing the following describes the functions and features of the Outcome Detection Engine and Outcome Prediction Engine in more detail.  The task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. An example taxonomy of outcomes 300 is shown in FIG. 3. See also Salas paragraphs 68-70. Salas paragraph 73 disclosing for outcome prediction or detection, it is important to determine the case status. In the Outcome Detection Engine, a conditional random field (CRF) is used to implement a sequence tagging (case outcome) classifier. Outcomes are predicted independently for each party in the lawsuit. See also Salas paragraphs 77-78.)

Referring to claims 4, 12, and 19,

Salas further discloses wherein the analyzing the one or more docket entries determined to be likely to include evidence of an outcome to determine the final outcome includes: extracting features from the one or more docket entries based on the analyzing; (Salas paragraph 7 disclosing the present invention provides a system and engine for determining the outcome of a case as to a specific party or entity or for predicting the outcome of a case for a specific party or entity based on existing entities or events in a docket. The invention can be used for various legal analytics use cases such as aggregating statistics over previous cases according to different dimensions (law firms, attorneys, parties) as well as predictive analytics for planning a litigation strategy. Salas paragraph 9 disclosing given a docket document or database with a list or sequence of all docket entries from when the action was filed or opened until the case docket is closed, the present invention determines the actual outcome of a legal lawsuit based on a sequence tagging algorithm according to a hierarchy of possible outcomes (e.g. dismissed, settled, entry of judgment). The invention also determines the outcome for a respective party as soon as the party leaves the lawsuit (e.g., settled). Salas paragraph 10 disclosing the system comprising: means for accessing, using a computing device having a processor and memory, data of docket entries, for each party the docket entries have reached a certain outcome for an existing docket; means for inputting, using the processor, the data into at least one machine sequence learning model to train a sequence tagging classifier. means for applying, using the processor, the sequence tagging classifier to a new docket with entries of each party to determine the outcome that is generated by each party; and means for outputting, using the processor, the determined outcome for at least one party. See also Salas paragraphs 11-14.  Salas paragraph 21 disclosing the system may further comprise wherein the machine sequence learning module is adapted to derive a set of features are derived from n-grams of text from the first set of docket entry data.  Salas paragraph 45 disclosing FIG. 1 is a schematic diagram of a client/server/database architecture associated with one implementation of the Outcome Detection and Prediction Engine (“ODPE”) of the present invention. While a single engine may be configured to perform both functions, the OPDE engine is alternatively implemented separately as Outcome Detection Engine (ODE) and Outcome Prediction Engine (OPE). With reference to FIG. 1, the present invention provides a ODPE system 100 that accesses information, collectively referred to at 110 as case database and docket corpus. ODPE system 100 is adapted to automatically collect and process internal and external sources of information (112, 114) relevant in collecting case docket and party information to be used to determine or predict the outcome of a case for a party or entity. See also Salas paragraphs 46-48. Salas paragraph 81 disclosing the present invention provides an Outcome Prediction Engine adapted to predict the resolution time of a docket based on a set of measured or detected features, for example an outcome may be predicted as a function of the number of parties involved, the court jurisdiction, the practice area, the text in the docket entries, the judge, etc.) 
feeding the features to a refiner classifier; (Salas paragraph 83 disclosing if the problem is instead characterized as one wherein a prediction as to the outcome is made every certain number of days after filing, e.g. as docket entries are being entered and new information about the case is being gathered, the problem is a dynamic problem. For example, if a motion of a certain type is filed by one of the parties, this might signal that the case could take less time to be resolved than previously predicted. In this case, where the prediction task is dynamic; it is necessary to formulate a model that captures a time-changing “belief” (appraisal, estimation, or confidence level) about the time it will take for a case to close or be resolved.  Salas paragraph 84 disclosing the Outcome Prediction Engine functions by describing or defining the dataset, defining the dynamic problem mathematically, applying Bayesian solution approach and presenting a set of results. Survival analysis may also be implemented as a tool for estimating the effect of different factors on case resolution time. Salas paragraph 92 disclosing ƒt represents the belief about the resolution time for a docket given that only docket entries entered up to time t can be observed, and ƒt(τ) is the estimate of the probability that a docket will be resolved between day τ+Δt and day τ given entries entered up to day t. Here, a sequence function {ƒt}t is obtained that represents the evolving belief as to the predicted outcome as more information about a docket is gathered.)
and identifying, by the refiner classifier, the final outcome based on the features extracted from the one or more docket entries.  (Salas paragraph 10 disclosing data of docket entries, for each party the docket entries have reached a certain outcome for an existing docket; means for inputting, using the processor, the data into at least one machine sequence learning model to train a sequence tagging classifier; means for applying, using the processor, the sequence tagging classifier to a new docket with entries of each party to determine the outcome that is generated by each party; and means for outputting, using the processor, the determined outcome for at least one party. Salas paragraph 21 disclosing the system may further comprise wherein the at least one machine sequence learning module receives and uses annotated data for training the at least one of a Hidden  Markov Model (HMM) and a Conditional Random Field (CRF) model to detect a dispositive outcome associated with a docket entry. The system may further comprise wherein the machine sequence learning module is adapted to derive a set of features are derived from n-grams of text from the first set of docket entry data. The system may further comprise wherein the Outcome Detection Engine is adapted to determine a dispositive outcome attribute associated with at least one party from the set of parties. The system may further comprise wherein the trained sequence tagging classifier is adapted to process docket entries from the second set of docket entry data associated with each party in the set of parties using the “room model” to determine dispositive outcome attributes.  The system may further comprise wherein the sequence tagging classifier comprises one or more of the following components: a masker, featurization, classification, and interparty inference. The system may further comprise wherein the first set of docket entry data includes a set of docket entries for each party for which the docket entries represent a dispositive outcome in a legal case or an issue disposed of in a legal case. The system may further comprise wherein the docket entries of the first set of docket entries are annotated. The system may further comprise wherein the sequence tagging classifier is further adapted to determine whether any party from the set of parties has been removed, terminated, withdrawn, or otherwise the subject of a dispositive action in the legal case or an issue resolved in the legal case and generate a signal representative of the nature of the dispositive outcome. See also Salas paragraph 59)

Referring to claims 5, 13, and 20,

Salas further discloses wherein the analyzing the one or more docket entries determined to be likely to include evidence of an outcome to determine the at least one party outcome associated with the party includes: determining, by an party outcome detector, that the party was terminated prior to the final outcome of the structured proceeding; (Salas paragraph 7 disclosing the present invention provides a system and engine for determining the outcome of a case as to a specific party or entity or for predicting the outcome of a case for a specific party or entity based on existing entities or events in a docket. The invention can be used for various legal analytics use cases such as aggregating statistics over previous cases according to different dimensions (law firms, attorneys, parties) as well as predictive analytics for planning a litigation strategy. Salas paragraph 9 disclosing given a docket document or database with a list or sequence of all docket entries from when the action was filed or opened until the case docket is closed, the present invention determines the actual outcome of a legal lawsuit based on a sequence tagging algorithm according to a hierarchy of possible outcomes (e.g. dismissed, settled, entry of judgment). The invention also determines the outcome for a respective party as soon as the party leaves the lawsuit (e.g., settled). Salas paragraph 10 disclosing the system comprising: means for accessing, using a computing device having a processor and memory, data of docket entries, for each party the docket entries have reached a certain outcome for an existing docket; means for inputting, using the processor, the data into at least one machine sequence learning model to train a sequence tagging classifier. means for applying, using the processor, the sequence tagging classifier to a new docket with entries of each party to determine the outcome that is generated by each party; and means for outputting, using the processor, the determined outcome for at least one party.  Salas paragraph 11 disclosing wherein the step of applying the sequence tagging classifier to a new docket with entries of each party comprises determining whether at least one party is terminated from the case and what the outcome is.  Salas paragraph 21 disclosing the system may further comprise wherein the sequence tagging classifier is further adapted to determine whether any party from the set of parties has been removed, terminated, withdrawn, or otherwise the subject of a dispositive action in the legal case or an issue resolved in the legal case and generate a signal representative of the nature of the dispositive outcome. The system may further comprise a docket resolution time detection module adapted to determine, based on data from the first set of docket entry data, time parameters representing the amount of time from a docket open data or a party .Salas paragraph 45 disclosing FIG. 1 is a schematic diagram of a client/server/database architecture associated with one implementation of the Outcome Detection and Prediction Engine (“ODPE”) of the present invention. While a single engine may be configured to perform both functions, the OPDE engine is alternatively implemented separately as Outcome Detection Engine (ODE) and Outcome Prediction Engine (OPE). With reference to FIG. 1, the present invention provides a ODPE system 100 that accesses information, collectively referred to at 110 as case database and docket corpus. ODPE system 100 is adapted to automatically collect and process internal and external sources of information (112, 114) relevant in collecting case docket and party information to be used to determine or predict the outcome of a case for a party or entity. See also Salas paragraphs 46-48. Salas paragraphs 66-67 disclosing the following describes the functions and features of the Outcome Detection Engine and Outcome Prediction Engine in more detail.  The task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. An example taxonomy of outcomes 300 is shown in FIG. 3. See also Salas paragraph 73.)

calculating a probability that the determination that the party was terminated prior to the final outcome is accurate; (Salas paragraph 23 disclosing the system may further comprise wherein the expected resolution time attribute is determined based on a Bayesian Network Model. The system may further comprise wherein the determined expected resolution time attribute represents an estimated number of days between a filing date and a closing date as a continuous random variable T≧0 with probability density function ƒ(τ) and cumulative distribution function F(τ)=Pr {T<t}, which gives the probability that the docket closes by day 
    PNG
    media_image1.png
    38
    29
    media_image1.png
    Greyscale
, and T is restricted to be supported on nonnegative integers, Tε{0}∪
    PNG
    media_image2.png
    38
    25
    media_image2.png
    Greyscale
 +. The system may further comprise wherein probability density function θ(τ) is represented as a set of probability mass functions {ƒt(τ)}t over a time-horizon t=0, Δt, 2Δt, T where ƒt(τ)≈ƒ(τ|dt) and Δt represents a time-granularity and τ follows the same scale as t, wherein ƒt represents the belief about the resolution time for a docket given that only docket entries entered up to time t can be observed, and ƒt(τ) is the estimate of the probability that a docket will be resolved between day τ+Δt and day τ given entries entered up to day t. The system may further comprise wherein ƒ(τ) is a sequence function {ƒt}t that represents the evolving belief over time as to a predicted outcome as more information about a docket is gathered.   Salas paragraph 24 disclosing the system may further comprise wherein Bayes' Theorem is used to update probability density function ƒ(τ) over time as new docket entries are entered for a docket.)

determining at least one docket entry associated with the termination of the party; (Salas paragraph 21 disclosing the system may further comprise wherein the sequence tagging classifier is further adapted to determine whether any party from the set of parties has been removed, terminated, withdrawn, or otherwise the subject of a dispositive action in the legal case or an issue resolved in the legal case and generate a signal representative of the nature of the dispositive outcome. Salas paragraph 67 disclosing the task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. An example taxonomy of outcomes 300 is shown in FIG. 3. The taxonomy of outcomes 300 starts at outcome set 302, and the first “layer” of outcomes is either open 304 or closed 310. In the closed 310 status, a party in a case may be labeled as miscellaneous outcome 312, default judgment 314, summary judgment for unknown party 316, verdict for unknown party 318, or dismissed 320.  Salas paragraph 73 disclosing for outcome prediction or detection, it is important to determine the case status. In the Outcome Detection Engine, a conditional random field (CRF) is used to implement a sequence tagging (case outcome) classifier. Outcomes are predicted independently for each party in the lawsuit. Each docket is presented in chronological order, beginning with the OPEN state. At the point where the party is terminated from the case, the state switches to whatever the termination reason is (such as summary judgment for plaintiff) and remains that way for the duration of the case.)

determining a docket entry outcome included in the associated at least one docket entry; and assigning a party outcome to the party based on the at least one entry.  (Salas paragraph 10 disclosing the system comprising: means for accessing, using a computing device having a processor and memory, data of docket entries, for each party the docket entries have reached a certain outcome for an existing docket; means for inputting, using the processor, the data into at least one machine sequence learning model to train a sequence tagging classifier. means for applying, using the processor, the sequence tagging classifier to a new docket with entries of each party to determine the outcome that is generated by each party; and means for outputting, using the processor, the determined outcome for at least one party.  Salas paragraph 67 disclosing the task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. An example taxonomy of outcomes 300 is shown in FIG. 3. The taxonomy of outcomes 300 starts at outcome set 302, and the first “layer” of outcomes is either open 304 or closed 310. In the closed 310 status, a party in a case may be labeled as miscellaneous outcome 312, default judgment 314, summary judgment for unknown party 316, verdict for unknown party 318, or dismissed 320. Salas paragraph 77 disclosing with the interparty inference component, an optional final step may be taken to obtain party-by-party outcomes. Given a pair of parties, the inference assigns the outcome associated with the earlier-terminated party.)

Referring to claims 6 and 14,

Salas further discloses wherein the determining the at least one docket entry associated with the termination of the party includes: determining a termination date of the party, the termination date indicating a date when the party was terminated from the structured proceeding; (Salas paragraph 11 disclosing wherein the docket entries of the existing docket are annotated; and wherein the step of applying the sequence tagging classifier to a new docket with entries of each party comprises determining whether at least one party is terminated from the case and what the outcome is. Salas paragraph 67 disclosing the task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. An example taxonomy of outcomes 300 is shown in FIG. 3. The taxonomy of outcomes 300 starts at outcome set 302, and the first “layer” of outcomes is either open 304 or closed 310. In the closed 310 status, a party in a case may be labeled as miscellaneous outcome 312, default judgment 314, summary judgment for unknown party 316, verdict for unknown party 318, or dismissed 320. Salas paragraph 77 disclosing with the interparty inference component, an optional final step may be taken to obtain party-by-party outcomes. Given a pair of parties, the inference assigns the outcome associated with the earlier-terminated party.)

and identifying the at least one docket entry associated with the termination of the party based on the termination date of the party. (Salas paragraph 10 disclosing a computer-implemented system for detecting an outcome of a legal case, the system comprising: means for accessing, using a computing device having a processor and memory, data of docket entries, for each party the docket entries have reached a certain outcome for an existing docket; means for inputting, using the processor, the data into at least one machine sequence learning model to train a sequence tagging classifier; means for applying, using the processor. Salas paragraph 11 disclosing wherein the docket entries of the existing docket are annotated; and wherein the step of applying the sequence tagging classifier to a new docket with entries of each party comprises determining whether at least one party is terminated from the case and what the outcome is. Salas paragraph 21 disclosing the system may further comprise wherein the at least one machine sequence learning module receives and uses annotated data for training the at least one of a Hidden Markov Model (HMM) and a Conditional Random Field (CRF) model to detect a dispositive outcome associated with a docket entry.  Salas paragraph 67 disclosing the task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries.  Salas paragraph 73 disclosing at the point where the party is terminated from the case, the state switches to whatever the termination reason is (such as summary judgment for plaintiff) and remains that way for the duration of the case. Salas paragraph 77 disclosing with the interparty inference component, an optional final step may be taken to obtain party-by-party outcomes. Given a pair of parties, the inference assigns the outcome associated with the earlier-terminated party. )

Referring to claims 7 and 15,

Salas further discloses further including pre-processing the received data, wherein pre-processing includes at least one of: extracting metadata from the data; (Salas paragraph 5 disclosing the contents of each of which are incorporated herein by reference herein in their entirety, describe systems, methods and software for the preprocessing of data, entity extraction, entity linking, indexing of data, and for indexing ontologies in addition to linguistic and other techniques for mining or extracting information from documents and sources.  Salas paragraph 23 disclosing the system may further comprise wherein the determined expected resolution time attribute is determined based on a set of measured or detected features including one or more of: a function of the number of parties involved; the court handling the legal case, the type of issues or claims being adjudicated, the practice areas involved, the text in the docket entries, metadata associated with the docket entries, the judge assigned to the legal case, the law firm or attorneys representing parties in the legal case. Salas paragraph 59 disclosing a first function of the present invention is outcome detection for a specific party in a case by the Outcome Detection Engine. For the Outcome Detection Engine, given a sequence of docket entries, a sequence tagging algorithm is trained on the docket entries and with respect to all parties involved in the case. Annotated data is used for training a Hidden Markov Model (HMM) and/or Conditional Random Field (CRF) model in order to determine the docket entry a certain outcome has been reached. Training is done for every party and the entries, for example, when a party leaves a room (e.g. settles) are marked accordingly. The features may be derived from n-grams of the text found in the dockets. At run time (i.e., case or event outcome detection time), a sequence tagging classifier is run over a new docket for all parties to determine when the respective party generates an outcome. In case the classifier is not able to determine an outcome, the status is defined as open for the remaining parties. Salas paragraph 60 disclosing the Outcome Prediction engine may be implemented using Python code (www.python.org) to pre-process dockets and train a Naïve Bayes algorithm and R code (R programming language is a well known implementation of the S programming language combined with lexical scoping semantics for statistical computing, data mining and analytics) to run the Survival Analysis predictions. The Outcome Prediction Engine could be extended by actually predicting the outcome of a case for a specific party as well as predicting the time to resolution for a specific party.)

filtering the data, including identifying invalid dockets to be removed from the data; (Salas paragraph 67 disclosing the task of case outcome detection by an Outcome Detection engine is to summarize the outcome of a lawsuit or other proceeding with respect to each party based on a taxonomy of outcomes, as well as to identify relevant case docket entries. Salas paragraph 90 disclosing a docket d={e1, . . . eτ} is the set of entries from the filing date (day 1) until the resolution date (day T). Each entry eτ is a sparse vector of word-count frequencies, i.e. eτ=(ωτ1, . . . , ωτ|V|) where ωτi is the frequency of term i at entry eτ and |V| is the size of the vocabulary. Additionally, dt={e1, . . . , et} is the set of entries entered no later than day t. Finally, dth={et−h, . . . et} is a filtered set of entries entered from day t−h up to day t.)

 annotating masked entities, including identifying entities to be normalized and annotating the identified entities for subsequent normalization; (Salas paragraph 74 the masker may be code that recognizes dates and names and replaces them with generalized placeholders. For instance, dates are changed to TODAY, PAST_DATE, or FUTURE.DATE relative to the date of the docket entry. Party names are changed to THIS_PARTY (for the party whose outcome is being determined) and OTHER_PARTY (any other party) and augmented with the party's role in the case. Masking other names, such as lawyers names and clerk or judge names may also be implemented to provide additional information beyond determining the outcome for a particular party or entity. Salas paragraph 75 disclosing for the next component, featurization, the masked text is tokenized with, for example, n-grams up to length 4. In addition, previous and future docket entries (up to 5) are presented with additional unigram and bigram features. Features arising from previous and future docket entries are in a separate feature space from the features generated by the docket entry of interest.)

identifying outcome-eligible parties; (Salas paragraph 59 disclosing a first function of the present invention is outcome detection for a specific party in a case by the Outcome Detection Engine. For the Outcome Detection Engine, given a sequence of docket entries, a sequence tagging algorithm is trained on the docket entries and with respect to all parties involved in the case. Annotated data is used for training a Hidden Markov Model (HMM) and/or Conditional Random Field (CRF) model in order to determine the docket entry a certain outcome has been reached. Training is done for every party and the entries, for example, when a party leaves a room (e.g. settles) are marked accordingly. The features may be derived from n-grams of the text found in the dockets. At run time (i.e., case or event outcome detection time), a sequence tagging classifier is run over a new docket for all parties to determine when the respective party generates an outcome. In case the classifier is not able to determine an outcome, the status is defined as open for the remaining parties. Salas paragraph 77 disclosing with the interparty inference component, an optional final step may be taken to obtain party-by-party outcomes. Given a pair of parties, the inference assigns the outcome associated with the earlier-terminated party.)

and applying rules to identify particular events in the docket entries and associate the particular events with particular parties of the at least one party.  (Salas paragraph 14 disclosing a data access module adapted to access from either the memory or a database having stored therein a first set of docket entry data, the first set of docket entry data including a set of docket entries for at least one existing docket and for each party for which the docket entries have reached a certain outcome; at least one machine sequence learning module adapted to receive the first set of docket entry data and, based on the received first set of docket entry data, train a sequence tagging classifier; executing by the processor the trained sequence tagging classifier against a second set of docket entry data, the second set of docket entry data being associated with a new docket other than the existing docket, the new docket having an associated set of parties, the trained sequence tagging classifier adapted to process docket entries from the second set of docket entry data associated with each party in the set of parties to determine an outcome attribute associated with at least one party from the set of parties; and an output adapted to transmit a signal related to the determined outcome attribute associated with the at least one party. Salas paragraph 59 disclosing a first function of the present invention is outcome detection for a specific party in a case by the Outcome Detection Engine. For the Outcome Detection Engine, given a sequence of docket entries, a sequence tagging algorithm is trained on the docket entries and with respect to all parties involved in the case. Annotated data is used for training a Hidden Markov Model (HMM) and/or Conditional Random Field (CRF) model in order to determine the docket entry a certain outcome has been reached. Training is done for every party and the entries, for example, when a party leaves a room (e.g. settles) are marked accordingly. The features may be derived from n-grams of the text found in the dockets. At run time (i.e., case or event outcome detection time), a sequence tagging classifier is run over a new docket for all parties to determine when the respective party generates an outcome. In case the classifier is not able to determine an outcome, the status is defined as open for the remaining parties. Salas paragraph 77 disclosing with the interparty inference component, an optional final step may be taken to obtain party-by-party outcomes. Given a pair of parties, the inference assigns the outcome associated with the earlier-terminated party.)

Referring to claim 8,

Salas further discloses further including storing the determined at least one of a final outcome and at least one party outcome in a database for subsequent retrieval. (Salas paragraph 21 disclosing the system may further comprise wherein the first set of docket entry data includes a set of docket entries for each party for which the docket entries represent a dispositive outcome in a legal case or an issue disposed of in a legal case. The system may further comprise wherein the docket entries of the first set of docket entries are annotated. The system may further comprise wherein the sequence tagging classifier is further adapted to determine whether any party from the set of parties has been removed, terminated, withdrawn, or otherwise the subject of a dispositive action in the legal case or an issue resolved in the legal case and generate a signal representative of the nature of the dispositive outcome.  Salas paragraph 46 disclosing a special purpose computing machine use to transform raw data retrieved and processed from the case database and docket record/entry corpus 110, and other information into determined or predicted case outcomes for use by lawyers, clients, and other users to make decisions regarding legal activity, business activity, or other related services. This may include retrieving information from the case database and docket corpus 110 to be processed by the ODPE system 100 to determine or predict the outcome of a legal case as to a specific party or entity. Salas paragraph 47 disclosing the ODPE system 100 of FIG. 1 includes an Outcome Detection Module 124 adapted to retrieve information from the case database and docket corpus 110 to determine the outcome of a case as to a specific party or entity. The Outcome Detection Module 124 further comprises an Outcome Detection Engine 232 that may comprise or implement a Hidden Markov Model and a Conditional Random Field Model to perform sequence tagging, as shown in FIG. 2. The ODPE system 100 also includes an Outcome Prediction Module 125 communicatively coupled to the case database and docket corpus 110. The Outcome Prediction Module 125 is adapted to retrieve information from the case database and docket corpus 110 to predict the outcome of a case as to a specific party or entity or to predict the time to resolution in a case for a specific party or entity.  Salas paragraph 48 disclosing the ODPE system 100 may be operated by a traditional legal information services company, e.g., Thomson Reuters, wherein ODPE database corpus or set 110 includes internal service or databases or sources of content 112, e.g., Docket System 1121, and Calendar System 1122 and Training Corpus 1123 and other internal data sources. In addition, ODPE database set 110 may be supplemented with external sources 114, freely available or subscription-based, as additional data considered by the ODPE system 100. Administrative docket database 1141 may be the source of case dockets for administrative hearings or proceedings such as those in the United States Patent and Trademark Office Trademark Trial and Appeal Board or Board of Patent Appeals and Interferences. State docket database 1142 may be the source of case dockets for state court cases at the trial or appellate level. Federal docket database 1142 may be the source of case dockets for federal court cases at the trial or appellate level such as those available through Case Management/Electronic Case Files (CM/ECF) and PACER systems. Local docket database 1142 may be the source of case dockets for local court cases at the trial or appellate level such as cases filed in small claims our county courts. Salas paragraph 54 disclosing ODPE system 200 may be used in conjunction with a system offering of a professional services provider, e.g., MonitorSuite, a product and service of Thomson Reuters Corporation, and in this example includes a Central Network Server/Database Facility 201 comprising a Network Server 202, a plurality of Docket databases 203, e.g., those shown in case database and docket corpus 110 in FIG. 1, and other publicly and privately available services. Salas paragraph 58 disclosing software to perform functions associated with system 201 may include self-contained applications within a desktop or server or network environment and may utilize local databases, such as SQL 2005 or above or SQL Express, IBM DB2 or other suitable database, to store documents, collections, and data associated with processing such information. In the exemplary embodiments the various databases may be a relational database. In the case of relational databases, various tables of data are created and data is inserted into, and/or selected from, these tables using SQL, or some other database-query language known in the art.)
Response to Arguments
Applicant’s arguments filed April 25, 2022 have been fully considered.
In response to Applicant’s amendments and arguments, on page 9 of the Remarks, regarding the claim objections the examiner finds Applicant’s amendments persuasive and therefore has withdrawn the claim objection.
In response to Applicant’s amendments and arguments, on pages 9-10 of the Remarks, regarding the 112 (f) interpretation the examiner finds Applicant’s arguments persuasive and therefore has withdrawn the 112 (f) interpretation. 
In response to Applicant’s amendments and arguments, on pages 10-15 of the Remarks, regarding the 101 rejection the examiner finds unpersuasive. Applicant first discusses that the claims as amended provide for an improvement in the functioning of a computer, or an improvement to other technology or technical field and as illustrated in claim 26 in addition as supported by the Decision on Appeal of the parent case and in view of Core Wireless Licensing S.A.R.I., v. LG Electronics, Inc, therefore claims 21-37 are patent eligible. These proposed limitations include: "monitoring, by a processor, the displayed chart to detect a rescale condition, . . . wherein detecting the rescale condition includes detecting a spike in the set of data values," "determining, by the processor, that the spike is an anomaly," "removing, by the processor, the spike from the set of data values based on the spike being an anomaly," "automatically rescaling, by the processor, the chart with the spike removed such that the scale resolution of the chart is increased," and "displaying by the GUI, the rescaled chart on the GUI with the increased scale resolution such that the variations in the set of values for the financial instrument are graphically expanded due to the increased scale resolution.” The examiner respectfully disagrees as the arguments appear to be directed to a different application and not the present application under examination. 
Applicant next asserts that the claims integrate the abstract idea into a practical application for example as detailed in paragraph 4 of the Specification overcoming issues with current systems for docket research. To overcome these proposed issues, paragraph 5 the Specification further details that the invention facilities and improves research by analyzing and extracting data related to a structured proceeding, and identifies, based on the analysis, at least one outcome associated with the proceeding in addition to paragraph 21 that discloses a robust machine learning based approach that provides a high level of accuracy and flexibility. 
Applicant reproduces the relevant limitations regarding this which are below:
receiving data associated with a structured proceeding involving at least one party, the data including at least one docket entry; analyzing, by an outcome location detector, the data to identify one or more docket entries in the at least one docket entry that are likely to include evidence of an outcome, wherein analyzing the data to identify one or more docket entries that are likely to include evidence of an outcome includes: applying a trained machine learning classifier to each of the at least one docket entry to determine whether a respective entry includes evidence of the outcome or does not include evidence of the outcome; and including the respective entry determined to include evidence of the outcome in the one or more docket entries, wherein the one or more docket entries that are likely to include evidence of the outcome include a docket entry that does not include the outcome; and analyzing, by an outcome detector, the one or more docket entries determined to be likely to include evidence of an outcome to determine at least one of: a final outcome and at least one party outcome, wherein the final outcome is associated with the structured proceeding overall, and the at least one party outcome is associated with a party of the at least one party.
Applicant continues that through using machine learning processes, docket data can be analyzed to identify “one or more docket entries in the at least one docket entry that are likely to include evidence of an outcome” and to then identify a final outcome or a party outcome from the identified docket entries that are likely to include evidence of an outcome. Additionally, features such as the use of a trained machine learning classifier cannot be implemented in the human mind thereby improving the functionality of current research systems that results in the improved efficiency of using a computer system which is an improvement to a computer’s functionality as held by the court in Core Wireless. As the particular implementation results in the improved functionality of a computer system therefore the claims are patent eligible. 
The examiner respectfully disagrees, first it is unclear to the examiner what limitations of the representative claim 1 provide for this benefit of “a robust machine learning based approach that provides a high level of accuracy and flexibility” as asserted by Applicant. The claim limitations as suggested by Applicant to integrate the invention into a practical application are viewed to be merely applying the additional computing elements, such as a trained machine learning classifier, for receiving information and processing information as discussed in Step 2A-Prong 2 for facilitating the performance of the mental process of making a determination regarding an outcome of the structured proceeding for a party or for the structured proceeding overall based on the analysis of received information. (See MPEP 2106.05 f). The examiner next again states it is unclear what limitations of the amended claims provide for the benefit of such an improvement such as to the efficiency of a computer system or otherwise resulting in an improvement to a research system’s functionality implementing the invention. Therefore for the foregoing reasons the examiner has maintained the 101 rejection. 
In response to Applicant’s amendments and arguments, on pages 15-17 of the Remarks, regarding the 102 (a)(1) the examiner finds unpersuasive. In particular Applicant argues that the Salas fails to disclose the added limitations. The examiner respectfully disagrees in view of the newly cited portions of Salas to teach the newly added limitations. Therefore the examiner has maintained the 102 (a)(1) rejection. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Courson et al. (US 20110119198) – directed to an integrated computer-based system for capturing and managing legal knowledge in making an assessment of the strengths and weaknesses of a lawsuit. 

Rhoads et al. (US 20120317042) – directed to extracting and presenting relationships between textual documents, such as judicial opinions or case documents.

Towell et al. (US Patent No. 9,579,397) – directed to analysis and presentation of court document information.

Cormack et al. (US 20170270115) - directed to providing efficient active learning tools that classify and rank each one of a plurality of documents in a collection of electronically stored information. 

Jackson et al. (US 20100125601) – directed to identifying historically related legal cases.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689